Case 1:21-cr-00116-DLF Document6 Filed 02/12/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : MAGISTRATE NO. 21-MJ-40

Vv.
VIOLATIONS:
WILLIAM McCALL CALHOUN, JR., and
: 18 U.S.C. § 1512(c)(2), (k)
VERDEN ANDREW NALLEY, : (Obstruction of an Official
: Proceeding)
Defendants.
18 U.S.C. § 1752(a)(1)-(2)
(Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)
(Violent Entry or Disorderly Conduct)

FILED UNDER SEAL

INDICTMENT

The Grand Jury charges that, at all times material to this Indictment, on or about the dates
stated below:

COUNT ONE
(18 U.S.C. § 1512(c)(2), (k)—Obstruction of an Official Proceeding)

On or about January 6, 2021, in the District of Columbia and elsewhere, the defendants,

WILLIAM McCALL CALHOUN, JR., and
VERDEN ANDREW NALLEY,

attempted to, and did, corruptly obstruct, influence, and impede an official proceeding, and did
conspire to do so; that is, CALHOUN and NALLEY forcibly entered and remained in the Capitol
to stop, delay, and hinder Congress’s certification of the Electoral College vote.

(In violation of Title 18, United States Code, Section 1512(c)(2), (k))
Case 1:21-cr-00116-DLF Documenté6 Filed 02/12/21 Page 2 of 3

COUNT TWO
(18 U.S.C. § 1752(a)(1)-(2)—Restricted Building or Grounds)

On or about January 6, 2021, in the District of Columbia and elsewhere, the defendants,

WILLIAM McCALL CALHOUN, JR., and
VERDEN ANDREW NALLEY,

did unlawfully and knowingly enter and remain in a restricted building and grounds, and did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, engage in disorderly and disruptive conduct in and within such proximity to, a
restricted building and grounds; that is, CALHOUN and NALLEY entered and remained in the
Capitol complex where the Vice President and Vice President-elect were temporarily visiting,
without lawful authority to do so, and when and so that such conduct did in fact impede and disrupt
the orderly conduct of Government business and official functions.

(In violation of Title 18, United States Code, Section 1752(a)(1)-(2))

COUNT THREE
(40 U.S.C. § 5104(e)(2)—-Violent Entry or Disorderly Conduct)

On or about January 6, 2021, in the District of Columbia and elsewhere, the defendants,

WILLIAM McCALL CALHOUN, JR., and
VERDEN ANDREW NALLEY,

did willfully and knowingly engage in disorderly and disruptive conduct in any of the Capitol
Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of

Congress and either House of Congress.

(In violation of Title 40, United States Code, Section 5104(e)(2))
Case 1:21-cr-00116-DLF Document6 Filed 02/12/21 Page 3 of 3

A TRUE BILL

FOREPERSON

MICHAEL R. SHERWIN
ACTING ATTORNEY FOR THE UNITED STATES
IN AND FOR THE DISTRICT OF COLUMBIA
